DETAILED ACTION
	The following is a response to the amendment filed 6/1/2021 which has been entered.
Response to Amendment
	Claims 1-12 are pending in the application.
	-The specification objection has been withdrawn due to applicant amending the specification accordingly.
	-The claim objection has been withdrawn due to applicant amending claims 4 and 12 accordingly.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a power take-off unit for a work vehicle having a planetary gear having a first shaft for connection with an engine of the vehicle; a PTO spline connected in power transmission to the planetary gear and defining a gear ratio with the shaft; a hydrostatic transmission driven by the planetary gear to control the ratio; a pressure sensor unit for sensing a differential pressure across a loop of the transmission; and a control unit programmed to calculate: a differential pressure drop in the loop on the basis of an actual kinematic status of the planetary gear and from a calibration mathematical model representing an unloaded functioning of the PTO spline; and a PTO spline torque from a further mathematical model based on the drop, on pressure signals from the sensor unit and on kinematic or hydraulic factors of the planetary gear and the transmission and in combination with the limitations as written in claim 1.

-(as to claim 11) a working vehicle having a power take-off unit having a planetary gear having a first shaft for connection with an engine of the vehicle; a PTO spline connected in power transmission to the planetary gear and defining a gear ratio with the shaft; a hydrostatic transmission driven by the planetary gear to control the ratio; a pressure sensor unit for sensing a differential pressure across a loop of the transmission; and a control unit programmed to calculate: a differential pressure drop in the loop on the basis of an actual kinematic status of the planetary gear and from a calibration mathematical model representing an unloaded functioning of the PTO spline; and a PTO spline torque from a further mathematical model based on the drop, on pressure signals from the sensor unit and on kinematic or hydraulic factors of the planetary gear and the transmission and in combination with the limitations as written in claim 11.

-(as to claim 12) a method to estimate torque at a power take-off spline of a PTO unit for a work vehicle having a planetary gear having a first shaft for connection with an engine of the vehicle; a PTO spline connected in power transmission to the planetary gear and defining a gear ratio with the shaft; a hydrostatic transmission driven by the planetary gear to control the ratio; and a pressure sensor unit for sensing a differential pressure across a loop of the transmission, wherein the method has the steps of calculating a differential pressure drop in the loop on the basis of an actual kinematic status of the planetary gear and from a first mathematical model representing an unloaded functioning of the PTO spline; and calculating the PTO spline torque from a further mathematical model based on the drop, on pressure signals from the sensor unit and on kinematic/hydraulic factors of the planetary gear and the transmission and in combination with the limitations as written in claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 18, 2021